Felton, Chief Judge.
In this action to recover a real-estate broker’s commission there was a conflict in the evidence (the defendant having been cross-examined by the plaintiff) as to whether the defendant had requested an agent of the plaintiff to procure him a purchaser, and the case should have been submitted to a jury. Neither the testimony of an agent for the plaintiff that the defendant did not expressly promise to pay a commission (Code § 3-107) and that an agent for the plaintiff told the prospective purchaser that she would get the house for him at as low a price as possible, demanded a finding for the defendant; nor, under the circumstances of this case, would the fact that the defendant refused to permit the plaintiff to advertise the house at a particular time and refused to keep the house open at a particular time for the plaintiff to exhibit, demand a finding for the defendant. There, was evidence which would have authorized a jury to find that the property was listed with the plaintiff for sale at a named sale price for a reasonable commission and that the plaintiff’s agent’s services were the procuring cause of the sale, under which circumstances the owner would be liable for a reasonable commission despite the fact that the defendant sold the property himself to the prospective purchaser for a price less than that at which it was listed with the plaintiff. Odell v. Dozier, 104 Ga. 203 (2) (30 S. E. 813); Edwards v. Andrews Bros., 24 Ga. App. 645 (1) (101 S. E. 775); Wilcox v. Wilcox, 31 Ga. App. 486 (119 S. E. 445); Vaughn v. Clements, 65 Ga. App. 823, 825 (16 S. E. 2d 607); Hendrix v. Crosby, 76 Ga. App. *456191, 193 (45 S. E. 2d 448); Erwin v. Wender, 78 Ga. App. 94 (50 S. E. 2d 244).
Decided April 9, 1958.
A. Tate Conyers, for plaintiff in error.
Alex McLennan, contra.
The court erred in not reinstating the case on proper motion after the grant of a nonsuit.

Judgment reversed.


Quillian and Nichols, JJ., concur.